The Chancellor.
Where the equity of the bill is denied, the injunction, on motion, will bo dissolved; and where it is shown by a special plea, that there is no equity in the bill, it is the same, so far as regards the motion to dissolve, as though the equity of the bill were fully denied by answer.
A creditor’s bill proceeds upon the ground that the complainant has exhausted his remedy at law, and the regular return of the execution unsatisfied, by the proper officer, is evidence of that iact. Here, it appears from the plea, that the executions were not returned unsatisfied, and the facts set up in the plea, are not denied. This defeats the equity of the bill, and the injunction must be dissolved.
Injunction dissolved.